486 F.2d 1047
Cleo ORANGE, Individually, and on behalf of all otherssimilarly situated, Plaintiff-Appellant,v.Louie L. WAINWRIGHT et al., Defendants-Appellees.
No. 73-2086 Summary Calendar.*
United States Court of Appeals,Fifth Circuit.
Oct. 23, 1973.

Cleo Orange, pro se.
Nelson Bailey, Asst. Atty. Gen., West Palm Beach, Fla., Jerry E. Oxner, Asst. Atty. Gen., Dept. of Legal Affairs, Civil Div., Tallahassee, Fla., for defendants-appellees.
Before THORNBERRY, GOLDBERG and RONEY, Circuit Judges.
PER CURIAM:


1
In this prisoner's rights action plaintiff originally complained of abusive treatment which allegedly occurred when plaintiff was incarcerated in the Glades Correctional Institution at Belle Glade, Florida.  Before the case could be heard in the District Court, plaintiff was transferred to the Florida State Prison.  On defendant's motion the case was dismissed as moot, since the complaint did not allege that any violations had occurred at the second institution nor ask any relief from officials there.


2
After entry of the final order of dismissal, the court received plaintiff's "Reply to Defendant's Response to Complaint," in which he for the first time complained of abusive treatment at the second facility.  In this appeal he renews the complaint.  Since these allegations have never been before any district court, we may not consider them at this time.  Chunn v. Clark, 5th Cir., 1971, 451 F.2d 1005.  We affirm the district court's dismissal of the other allegations as moot.



*
 Rule 18, 5 Cir., Isbell Enterprises, Inc. v. Citizens Casualty Company of New York et al., 5 Cir., 1970, 431 F.2d 409, Part I